EXHIBIT 10.1

 

SYNERGY PHARMACEUTICALS INC.

CONTROLLED EQUITY OFFERINGSM

 

AMENDMENT NO. 1 TO

SALES AGREEMENT

 

March 5, 2014

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated June 21, 2012, including the
Schedules thereto (the “Sales Agreement”), between Cantor Fitzgerald & Co.
(“CF&Co”) and Synergy Pharmaceuticals Inc., a Delaware corporation (the
“Company”), pursuant to which the Company could sell through CF&Co, as sales
agent, up to $30,000,000 of shares of common stock, par value $0.0001 per share,
of the Company.  All capitalized terms used in this Amendment No. 1 to Sales
Agreement between CF&Co and the Company (this “Amendment”) and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Sales Agreement.  CF&Co and the Company agree as follows:

 

A.           Amendments to Sales Agreement.  The Sales Agreement is amended as
follows, effective as of the date hereof:

 

1.             The first sentence of the first paragraph of Section 1 of the
Sales Agreement is hereby deleted and replaced in its entirety with the
following:

 

“The Company agrees that, from time to time after March 5, 2014 and during the
term of this Agreement, on the terms and subject to the conditions set forth
herein, it may offer and sell through the Agent, shares (the “Placement Shares”)
of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), having an aggregate offering price of up to $50,000,000, and such
amount of Placement Shares available for offer and sale are in addition to any
offer and sales of shares remaining unsold under this Agreement pursuant to the
Prospectus Supplement, dated July 10, 2012, subject to any limitations set forth
in Section 5(e) hereof (the “Maximum Amount”).”

 

2.             The second paragraph of Section 1 of the Sales Agreement is
amended by adding the following sentence at the end of such paragraph:

 

“The Company may file one or more additional registration statements from time
to time that will contain a base prospectus and related prospectus or one or
more additional prospectus supplements, as applicable, with respect to the
Placement Shares and such filings shall be deemed a Registration Statement,
Prospectus or Prospectus Supplement, as the case may be, for all purposes of
this Agreement.”

 

--------------------------------------------------------------------------------


 

3.             Schedule 1 is amended by adding the words “as amended on March 5,
2014” immediately after “June 21, 2012”.

 

4.             Schedule 3, under The Agent, shall be amended by deleting “Peter
Dippolito (pdippolito@cantor.com)” and adding:

 

“With copies to:

 

CFControlledEquityOffering@cantor.com”

 

5.             The first sentence of the Form of Representation Date Certificate
attached as Exhibit 7(l) is amended to add “as amended on March 5, 2014” after
“June 21, 2012.”

 

B.           Prospectus Supplement.  The Company shall file a 424(b) Prospectus
Supplement reflecting this Amendment within two (2) Business Days of the date
hereof.

 

C.           No Other Amendments.  Except as set forth in Part A above, all the
terms and provisions of the Sales Agreement shall continue in full force and
effect.

 

D.            Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Amendment by one party to the other may be made by facsimile or email
transmission.

 

E.            Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

 

Very truly yours,

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Name:

Gary S. Jacob

 

 

Title:

Chief Executive Officer

 

 

 

ACCEPTED as of the date first above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name:

Jeffrey Lumby

 

 

Title:

Senior Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SALES AGREEMENT]

 

--------------------------------------------------------------------------------